Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the non-transitory computer readable storage medium of claim 9.” 
There is insufficient antecedent basis for this limitation in the claim.

Claims 4, 9, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “the multiple users.” 
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat et al. (US Pre-Grant Publication 2016/0292192) in view of Gupta (US Pre-Grant Publication 2018/0032550). 

As to claim 1, Bhagat teaches a system for providing extensibility and customization in an analytic applications environment, comprising: 
a computer including one or more processors, that provides access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants (see paragraph [0015]-[0016] and [0027]. Bhagat discusses how the system serves multiple tenants and stores data for multiple tenants. Paragraph [0050] discusses uploading data and applications to the system); 
wherein each tenant of the plurality of tenants is associated with a customer tenancy, and a customer schema for use in populating a data warehouse instance (see paragraph [0004], discussing the desire for multiple tenants to each have their own schemas. As noted in paragraph [0050], incoming records are associated with a customer schema);
wherein the system performs an extract, transform, load or other data pipeline or process in accordance with an analytic applications schema and/or the customer schema associated with a tenant, to receive data from the tenant's enterprise software application or data environment, for loading into a data warehouse instance (see paragraphs [0050]-[0052] for uploading data to the system from the client application to load data into the system); and 
Bhagat does not clearly teach: 
a semantic layer that enables use of custom semantic extensions to extend a packaged semantic model, and provide custom content at a presentation layer.  
Gupta teaches: 
a semantic layer that enables use of custom semantic extensions to extend a packaged semantic model, and provide custom content at a presentation layer (see paragraphs [0074]-[0075] and [0020]. Object models may be customized by individual tenants. This is stored and allows individual tenants to work with the modified object). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bhagat by the teachings of Gupta because Gupta gives more flexibility to the individual tenants of Bhagat by allowing them to customize objects. This will help users of Bhagat to change objects to suit their individual needs (see paragraph [0074]).  

As to claim 2, Bhagat as modified by Gupta teaches the system of claim 1, wherein an extension wizard enables a user to edit or create a customization branch to extend or customize the semantic model, wherein selection of a branch provides the user with an instance of the semantic model to work with and incorporate their particular customizations or extensions, which customizations or extensions can then be promoted to a production environment (see Gupta paragraphs [0074]-[0075]. A modification engine, or extension wizard, is provided to a user that enables the users to customize object models. The change made is a version specific to that tenant, and is thus an instance of the object model. These changes are then usable by the tenant). 

As to claim 3, Bhagat as modified by Gupta teaches the system of claim 1, wherein the system supports multiple users in customizing or extending an analytic applications environment, including that each of a plurality of users can work on an instance of the semantic model, using one or more custom semantic extensions to provide modifications as extensions or customizations to the semantic model (see Gupta paragraphs [0074]-[0075]. Individual tenants, representing individual users, may customize or extend the data environment by modifying objects).  

As to claim 4, Bhagat as modified by Gupta teaches the system of claim 1, wherein customizations or extensions developed by the multiple users can then be promoted to a production environment (see Gupta paragraphs [0074]-[0075]. Customizations developed by each user may then be used by each user) .  

As to claim 5, Bhagat as modified teaches the system of claim 1, wherein the analytic applications environment is provided within a cloud environment (see Bhagat paragraph [0075]).

As to claims 6 and 11, see the rejection of claim 1. 
As to claims 7 and 12, see the rejection of claim 2. 
As to claims 8 and 13, see the rejection of claim 3. 
As to claims 9 and 14, see the rejection of claim 4. 
As to claims 10 and 15, see the rejection of claim 5. 

Remarks
The following references have been identified as relevant to the claimed subject matter but were not relied upon in the rejection. 

Doughan et al. (US Pre-Grant Publication 2013/0086134) – paragraph [0036] discusses how each tenant may add custom properties to objects at runtime. 

Liu (US Patent 9,509,571) discusses ways for tenants to customize or extend objects and processes. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152